Citation Nr: 1737590	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from September 1963 to October 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during his service in the Republic of Vietnam. 

2.  The Veteran is diagnosed with diabetes mellitus, type II, and there is no affirmative evidence showing that it is not due to herbicide exposure. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, are satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  

Certain diseases associated with exposure to an herbicide agent, including diabetes mellitus, type II, shall be presumed to be service connected even if there is no evidence of the disease in service, provided that such exposure is established in accordance with VA regulation, and the presumption is not rebutted with the evidence to the contrary.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).   

The AOJ, in its April 2016 grant of service connection for Parkinson's disease, conceded herbicide exposure from the Veteran's service in the Republic of Vietnam. 

The Veteran filed his claim of entitlement to service connection for diabetes mellitus in March 2015.  He submitted private treatment records demonstrating a diagnosis of diabetes mellitus in as early as 2007 and in as recently as 2013, at which time he was treated with metformin and diet.  On VA examination in July 2015, the examiner reported that there was no official diagnosis of diabetes mellitus and instead diagnosed the Veteran with impaired fasting glucose, citing June 2015 laboratory results.  The examiner noted the Veteran's reported history of being diagnosed with diabetes mellitus in 2007, and that he controlled such with exercise and diet, and had been taken off of prescription medication.  On VA examination in April 2016, the Veteran was again diagnosed with impaired fasting glucose, citing February 2016 laboratory results; and the examiner reported that prior diagnoses of such in the Veteran's VA treatment records were based on his reported history and were not accompanied by laboratory results.

Although recent laboratory results show that the Veteran has impaired fasting glucose rather than diabetes mellitus, diabetes mellitus type II is a chronic disease.  See 38 C.F.R. § 3.309.  Just two years prior to filing his claim, the Veteran was diagnosed with diabetes mellitus and treated with medication, i.e., metformin, and diet.  More recent medical evidence shows that his diabetes mellitus is controlled by diet alone, such that he has only impaired glucose tolerance.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, which provides that a 10 percent is warranted for diabetes mellitus manageable by restricted diet only.  Resolving doubt in the Veteran's favor, the Board finds that he currently suffers from diabetes mellitus.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  

As there is no affirmative evidence to the contrary, the Veteran's diabetes is presumed to be caused by exposure to an herbicide agent.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Accordingly, service connection for diabetes is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for diabetes mellitus, type II is granted. 




______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


